Citation Nr: 1712396	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  10-04 531	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to a compensable evaluation for the service-connected residual disability from an in-service fracture of the right fifth metacarpal joint.  

2.  Entitlement to a total disability evaluation based on individual unemployability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1963 to July 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Board notes that during the course of the appeal, the Veteran moved to Tennessee.  The Nashville RO certified this case to the Board on appeal.  

The Board remanded the case for further development in March 2013 and April 2016.  The case has since been returned to the Board.  

In addition, during the course of the increased rating appeal for right fifth metacarpal joint, the Veteran referenced the impact of this disability on his ability to write sermons as a minister in his February 2010 substantive appeal.  As such, it follows that a request for total disability based on individual unemployability (TDIU) was reasonably raised.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  Therefore, the Board will exercise jurisdiction over the issue of the Veteran's entitlement to TDIU.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS) and Virtual VA.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Virtual VA includes additional Hudson Valley VA Healthcare System treatment records; however, the Agency of Original Jurisdiction (AOJ) highlighted their review of all evidence of record in the November 2016 supplemental statement of the case.  All other documents in Virtual VA, including the VA examination reports, are duplicative of those in VBMS.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is no evidence of ankylosis or amputation of the Veteran's service connected right little finger.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the service-connected residual disability from an in-service fracture of the right fifth metacarpal joint have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5156, 5227, 5230 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notification letter in May 2008, prior to the initial decision on the claim in October 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

The VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA satisfied its duty to assist the Veteran in the development of his claim.  The RO associated the Veteran's service treatment records with the file.  The RO has also associated the Veteran's Social Security Administration (SSA) and VA treatment records with the electronic claims file.  In February 2010, the Veteran also submitted private treatment records from Dr. CP.  However, as will be discussed below, the Veteran did not respond to the AOJ's July 2016 efforts to assist him in obtaining the outstanding private treatment records.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

In June 2008 and August 2016, the VA provided the Veteran with examinations.  The examinations and opinions are adequate.  An examination is adequate where it is based upon consideration of the Veteran's prior medical history and describes the disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The opinion and conclusion of an examination are adequate when the examiner supports the conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Id. at 124.  The June 2008 and August 2016 VA examination reports show that the examiner considered the relevant medical history of the Veteran's January 1965 in-service right little finger fracture, addressed his current symptoms, and performed a thorough examination.  The examination reports provided findings that fully address the rating criteria relevant to rating the Veteran's service-connected residual disability.  Thus, the examinations are adequate.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since the August 2016 VA examination.  38 C.F.R. § 3.327(a).  Indeed, the AOJ received the Veteran's most VA treatment shortly after that August 2016 VA examination, and they make no reference to any additional treatment or problem with the Veteran's right fifth metacarpal joint.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  

The Board also finds that the AOJ has complied with the Board's March 2013 and April 2016 remand directives.  In May 2013, the AOJ scheduled the Veteran for a VA examination, which he attended.  As this examination addressed the Veteran's right wrist rather than his right little finger, the Board remanded this case again in April 2016 for the appropriate examination.  The Veteran attended that examination in August 2016.  As discussed above, that examination was adequate.  Therefore, the Board finds that the AOJ has complied with the April 2016 remand directives with regard to providing the Veteran with a VA examination.  

The AOJ also obtained the Veteran's VA treatment records, as discussed above.  Specifically, the AOJ associated the Veteran's most recent VA treatment records with the electronic claims file in May 2016, July 2016, and August 2016.  With regard to the Veteran's private treatment records from Dr. CP, the AOJ gave the Veteran the opportunity to identify any outstanding treatment records in July 2016.  However, the Veteran failed to respond.  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records, or submit those records himself.  38 C.F.R. § 3.159(c)(1)(i)-(ii).  As the Veteran has not authorized the release of the outstanding private treatment records, the Board finds that AOJ has complied with the April 2016 remand directives with regard to obtaining any outstanding treatment records.  Stegall v. West, 11 Vet. App. 268 (1998).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

Law and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Right Little Finger

In March 2005, the RO granted entitlement to service connection for the residual disability of a January 1965 in-service fracture of the right fifth metacarpal joint, and assigned a noncompensable evaluation effective the date of his August 2003 service-connection claim.  He did not appeal that decision, but filed an April 2008 claim for increased evaluation.  Therefore, the relevant question in this matter is the state of his disability for the period beginning one year prior to his April 2008 claim for increased evaluation.  38 C.F.R. § 3.400(o)(2).  

The Veteran's residual disability of a right fifth metacarpal joint fracture is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5230.  A maximum zero percent rating is assigned under Diagnostic Code 5230 for any limitation of motion of the ring or little finger, whether on the major (dominant) or minor (non-dominant) hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230.  

The Board also will consider other potentially applicable Diagnostic Codes in the Rating Schedule.  A maximum zero percent rating is also assigned under Diagnostic Code 5227 for favorable or unfavorable ankylosis of the ring or little finger, whether on the major (dominant) or minor (non-dominant) hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227.  A Note to Diagnostic Code 5227 provides that evaluation as amputation should be considered and whether an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand.  Id. 

A compensable rating for a fifth finger disability requires amputation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156.  Under Diagnostic Code 5156, amputation of the little finger, a 10 percent evaluation is warranted for amputation of the little finger on the major or minor hand, without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5156.  It is noted that single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5156, at Note.  

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216, unfavorable ankylosis of five digits of one hand.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints either in extension or full flexion or with rotation or angulation of a bone.  Id.  Note (3)(ii) explains that if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joints were ankylosed and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.  

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, multiple involvements of the metacarpal and carpal joints of the upper extremities are considered groups of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45.  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination, or pain on motion.  38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2012).  The Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban (citing Brady v. Brown, 4 Vet. App. 203 (1993)). 

On VA examination in June 2008, the Veteran reported increased pain since his August 2004 VA examination for service connection.  He also described daily flare-ups that reduce his ability to grasp and hold things with his right hand.  The examiner objectively noted him to be right hand dominant, and have swelling in the area of the right fifth metacarpophalangeal joint.  The examiner also objectively noted the Veteran's pain on touching and that the in-service fracture had obviously not healed correctly.  The Veteran further described difficulty in pulling, twisting, grabbing, and holding a glass or instrument for long periods of time.  The examiner concluded by highlighting the Veteran's decreased range of motion, inability to grasp or flex, and the increase in pain and limitation of motion since the August 2004 VA examination.  
On VA examination in August 2016, the Veteran repeated his report of flare-ups with gripping activities.  The examiner also similarly noted the Veteran to be right hand dominant, and found no gap between the Veteran's thumb and fingers or between the fingers and the proximal transverse crease of the hand on maximal flexion.  The examiner further found objective evidence of pain on use, but not tenderness on palpation.  The examiner measured a normal range of motion, specifying from zero to 90 degrees of flexion in the metacarpophalangeal joint, from zero to 100 degrees of flexion in the proximal interphalangeal joint, and from zero to 70 degrees in the distal interphalangeal joint.  The examiner did not find ankylosis.  On repetition, the examiner found no additional functional loss or loss of range of motion; and further found no evidence of weakness, fatigability, or incoordination.  Finally, the examiner diagnosed arthritis based on X-rays, and remarked that the X-rays showed an old deformity of the midshaft of the right fifth metacarpal joint.  

The August 2016 examiner's findings include joint testing on both active and passive motion consistent with the Court's holding in Correia v. McDonald, 28 Vet. App. 158, 168-171 (2016).  For the Veteran's grip strength, the examiner assessed the Veteran's abilities as a three on a scale ranging from zero to five, zero being no muscle movement and five being normal strength.  The examiner explained that a three out of five reflects active movement against gravity, but not active movement against resistance.  The examiner did not include joint testing on weight bearing, as the fingers are not weight bearing joints.  

Again, the Veteran is already in receipt of a noncompensable evaluation, the maximum rating assigned, under Diagnostic Code 5230 for any limitation of motion of the ring or little finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230.  Thus, no higher rating is available for his disability under Diagnostic Codes 5230.  Further, as a noncompensable evaluation is the maximum rating available under Diagnostic Codes 5230, the Veteran is also not entitled to a higher rating under 38 C.F.R. §§ 4.40 and 4.45.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Although a noncompensable evaluation is the maximum rating available for disability of the little finger under Diagnostic Code 5230, the Board must consider the assignment of an increased evaluation under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, there is no evidence of ankylosis, and therefore Diagnostic Code 5227 for favorable or unfavorable ankylosis of the ring or little finger is inapplicable.  Even with evidence of ankylosis, Diagnostic Code 5227 does not provide a compensable evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227.  As discussed above, a compensable rating for a fifth finger disability requires amputation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156.  There is no evidence here of amputation of the little finger, and thus no compensable evaluation is possible.  The Board has also considered ratings under Diagnostic Codes 5126-5151 and 5216-5223; however, these Diagnostic Codes require that the service-connected disability affect multiple digits.  As the service-connected disability in this case only affects the Veteran's right little finger, those Diagnostic Codes are inapplicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5126-5151 and 5216-5223.  

With regard to the Veteran's arguments in his February 2009 notice of disagreement regarding increased evaluation based upon being right hand dominant, for purposes of this decision, the Board does consider the Veteran's right hand to be the dominant, or major, extremity.  38 C.F.R. § 4.69.  He reported as much in his February 2009 notice of disagreement, and the examiners noted as much at each VA examination.  However, Diagnostic Codes 5227 and 5230 do not distinguish between the minor and major extremity.  Thus, a compensable evaluation is still not possible, even considering that this disability affects his dominant hand.  

In his February 2009 notice of disagreement, the Veteran also argued for a compensable rating for degenerative arthritis affecting two joints.  The Veteran is correct that for the purpose of rating disability from arthritis, multiple involvements of the metacarpal and carpal joints of the upper extremities are considered a group of minor joints ratable on a parity with a major joint.  38 C.F.R. § 4.45.  However, a compensable evaluation under Diagnostic Code 5003 for arthritis still requires that arthritis affects two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board is cognizant that the Veteran has argued that the January 1965 in-service injury affects his whole right hand.  However, the Board highlights that the RO awarded service connection for subluxation of the distal ulnar with arthritic changes to the right wrist, and assigned a compensable initial evaluation in an October 2012 rating decision pursuant to Diagnostic Code 5215.  The Veteran did not appeal that initial evaluation, and the issue of that initial evaluation is not before the Board.  Additionally, considering those symptoms of arthritic changes to the right wrist in conjunction with the degenerative arthritis in the in the right fifth metacarpal joint for a compensable evaluation under Diagnostic Code 5003 here would violate the rule against pyramiding by evaluating the same arthritic changes of the right wrist under both Diagnostic Codes 5215 and 5003.  See 38 C.F.R. § 4.14.

The Board has considered whether staged ratings are appropriate.  However, the VA treatment records, in both New York and Tennessee, show no treatment for the Veteran's right little finger.  The available private treatment records from Dr. CP similarly show no treatment for the right fifth metacarpal joint during the appellate period.  The only evidence of record pertaining to the Veteran's right little finger during the appellate period are the June 2008 and August 2106 VA examination reports.  There is no evidence of record to support a staged rating under Hart, 21 Vet. App. 505.  

The Board concludes that the preponderance of the evidence is against a compensable evaluation for the Veteran's service-connected right fifth metacarpal disability throughout the appellate period.  There is not an approximate balance of evidence, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Extra-Schedular Evaluation 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's residual disability from an in-service fracture of the right fifth metacarpal joint is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Indeed, the rating criteria contemplate his primary complaint of swelling, pain, limitation of motion, pain on motion, and decreased grip strength.  There are higher ratings available under the Schedule for Rating Disabilities, but the Veteran's service-connected disability of the right fifth metacarpal joint was not productive of such manifestations.

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  

Even if, however, the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors provided by the regulation as "governing norms."  The Veteran has not alleged, and the record does not show, that the Veteran has required frequent hospitalizations for the residual disability of his in-service right fifth metacarpal fracture.  Again, his VA treatment records have not shown any treatment for his right little finger, let alone treatment requiring hospitalization.  While the Veteran has reported that his service-connected right little finger disability impacts his ability to write sermons, he has not alleged that his right little finger has caused impairment with employment over and above that which is contemplated in the assigned schedular rating.  Indeed, the Veteran reported to the June 2008 examiner that he is disabled due to a back injury.  Moreover, the transcript of the Veteran's September 1997 SSA hearing make clear that his SSA disability benefits are based on the injuries sustained in an October 1994 accident, rather than his service-connected right little finger.  Therefore, the evidence does not show that his service-connected right fifth metacarpal joint fracture caused frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1). 

Notably, the Veteran is also highly rated for service-connected hearing loss at 40 percent.  The Veteran's TDIU claim, remanded below, will address the combined effects of all his service-connected conditions, including those not currently on appeal.  

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. 484, 496 (2016).  In his February 2010 substantive appeal, the Veteran had argued for consideration of his entire right hand based on Dr. CP's January 2010 statement as to subluxation of the distal ulna and arthritic changes to the wrist causing pain, weakness, and limitation of motion.  The RO awarded service connection for this disability in an October 2012 rating decision, with a compensable initial evaluation.  However, the Veteran did not appeal that initial evaluation, and therefore that evaluation is not before the Board on appeal.  Further, the evidence of record does not show or suggest any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the service-connected residual disability from an in-service fracture of the right fifth metacarpal joint under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

A compensable evaluation for the service-connected residual disability from an in-service fracture of the right fifth metacarpal joint is denied.  


REMAND

The SSA records are available in the electronic claims file, and indicate the Veteran has been in receipt of SSA benefits since April 1998 for the injuries sustained in an October 1994 accident.  While the June 2008 VA examiner noted this fact, the August 2016 VA examiner also noted the impact of the Veteran's service-connected right fifth metacarpal disability on his ability to use his hands at work.  Therefore, a claim for TDIU has been raised.  Yet the Veteran does not presently meet the criteria for a schedular TDIU, with a 60 percent combined evaluation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Therefore, any award of TDIU would be on extra-schedular basis.  A claim for TDIU may be referred to the Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b).  On remand, the AOJ should develop the TDIU claim, including sending the Veteran the appropriate letter to ensure compliance with all notice and assistance requirements under the Veterans Claims Assistance Act of 2000.  On remand, the AOJ should also update Veteran's VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the record and send an appropriate letter to the appellant to ensure compliance with all notice and assistance requirements with respect to his TDIU claim.

2.  The AOJ should contact the appropriate VA Medical Centers, and obtain and associate with the claims file all outstanding records of treatment.  The AOJ should obtain any relevant, outstanding VA medical records, specifically from the Mountain Home VA Medical Center for treatment since August 2016.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.

3.  After completing the above actions, the AOJ should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the current impact of the Veteran's service-connected disabilities, in conjunction, on his ability to work.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file.  

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.  He or she should address the Veteran's current ability to function in an occupational environment.

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  A written copy of the report should be associated with the claims file.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include consideration of whether the claim should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 4.16(b).  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


